--------------------------------------------------------------------------------

Exhibit 10.39
 
Gardner
Denver
 
December 18, 2015
 
(BY E-MAIL)
Mr. Neil Snyder Dear


Neil,


This letter confirms my offer to you to join Gardner Denver, Inc. ("GDI") as the
Vice President - Strategy & Planning of the GDI Industrials Group, reporting
directly to Todd Herndon, the Chief Financial Officer of the Industrials Group.
 
This offer is contingent upon successful completion of a background check and
pre-employment drug screening with acceptable results. Our Corporate Human
Resources Department will contact you to arrange the drug screening.
 
The terms of GDI's offer include the following:
 

  1.
Duties: While employed hereunder, you will perform such duties as are assigned
to you in your capacity as Vice President-Business Development and Strategy of
the GDI Industrials Group by the Chief Financial Officer of the GDI Industrial
Group, devoting your full business time and attention to the business and
affairs of GDI.




2.
Start Date: Your employment with GDI will commence on March 14, 2016 (the "Start
Date").

 

3.
Location:This position is based in Milwaukee, Wisconsin subject to such business
travel as may be reasonably required to perform your duties with GDI. We will
reimburse you for reasonable commuting expenses (consistent with our travel
policies).  GDI to gross-up commuting expense reimbursement for tax purposes at
calendar year-end, if applicable.

 

4.
Salary: While employed hereunder, your base salary will be at an annual rate of
USD 300,000 (the “Base Salary”) paid on a semi-monthly basis (or otherwise in
accordance with the normal payroll practices of GDI as in effect from time to
time).




5.
Sign-On Bonus: On or prior to the first regularly scheduled payroll date two
months following the Start Date, you will be paid a lump sum cash bonus equal to
USD 300,000 (the "Sign-On Bonus"), so long as you remain continuously employed
in good standing with GDI through such date; provided, that if your employment
with GDI terminates for any reason, other than a termination by GDI without
cause or you terminate your employment for Good Reason (Addendum A hereto),
prior to the first anniversary of the Start Date you will be required to repay
the Sign-On Bonus to GDI.




6.
Management Incentive Plan Bonus Program: Beginning with GDI's 2016 fiscal year
and each fiscal year you are employed hereunder, you will be eligible to
participate in the Gardner Denver, Inc. Management Incentive Plan annual bonus
program (the "MIP"). Your target annual incentive opportunity under the MIP for
each fiscal year will be 45% of your annual base salary as in effect for the
given fiscal year (the “Target Bonus”). Your actual annual cash incentive award
may over- or under-earn your target annual incentive opportunity, depending on
GDI's performance against its goals. Your annual bonus in respect of GDI's 2016
year will be based on GDI's actual performance during such year, prorated based
on the period of time during which you were employed by GDI in 2016.

 

--------------------------------------------------------------------------------

The specific performance objectives and measures for your annual incentive
opportunity will be defined and reviewed for each fiscal year and your annual
incentive award will be calculated, approved, and paid after financial results
for the given fiscal year have been finalized, all in accordance with the terms
of the MIP.



7.
Investment in Parent Holding Company; Long-Term Incentive Program: See Addendum
A for details regarding your opportunity to invest in, and receive a long-term
incentive award in respect of, the common stock of Renaissance Parent Corp., our
parent holding company.




8.
Retirement Plans: While employed hereunder, you will be eligible to participate
in GDI’s retirement savings plans, based on the current company plans and
policies.




9.
Health and Welfare Insurance Coverage: While employed hereunder, you will be
able to participate in other benefits coverage for which you are eligible,
including medical, dental, and life insurance and disability along with a
comprehensive wellness program for your health & well-being. A brief summary of
these benefit programs as currently in effect will be provided to you.




10.
Vacation: You will be eligible for 5 weeks of vacation per year.




11.
Severance Arrangements: If GDI terminates your employment without Cause or you
terminate your employment for Good Reason (as defined in the management equity
agreements referenced in Addendum A hereto), and subject to your continued
compliance with the restrictive covenants (as provided in the management equity
agreements), GDI will provide you with  continued payment over a 6-month period
(the “Severance Period”) equal  to your annual base salary, payable in
substantially equal monthly installments over the Severance Period (the
“Severance Payment”). Receipt of the Severance Payment is contingent on your
execution (without revocation) of a waiver and release agreement in a form
customarily used by GDI, provided that the terms in the release agreement
reflect your contractual entitlements.




12.
Miscellaneous: GDI shall be entitled to withhold from the payment of any
compensation and provision of any benefit under this offer letter such amounts
as may be required by applicable law, including without limitation for purposes
of the payment of payroll and income taxes. This offer letter and any dispute
hereunder shall be interpreted and governed in accordance with the laws of the
State of Delaware without reference to rules relating to conflicts of law. Any
controversy or claim arising out of or relating to this offer letter that cannot
be resolved by you and GDI shall be submitted to a single arbitrator who shall
be a retired judge with substantial experience in arbitrating executive
compensation disputes.




13.
Other Conditions: This offer of employment, and your continued employment
hereunder, is further conditioned upon your signed agreement to, and ongoing
compliance with, any code of conduct, business ethics and proprietary
information agreements customarily required to be signed by new employees of
GDI.

 

--------------------------------------------------------------------------------

By signing and accepting this offer of employment, you represent and warrant
that: (i) you are not subject to any pre-existing contractual or other legal
obligation with any person, company or business enterprise that may be an
impediment to your employment with, or your providing services to, GDI as its
employee; (ii) you have not and shall not bring onto company premises, or use in
the course of your employment with GDI, any confidential or proprietary
information of another person, company or business enterprise to whom you
previously provided services; and (iii) you are not relying on any
representations , promises or agreements not expressly contained in this offer
letter. You further agree to keep this offer, its terms and any confidential or
proprietary information of GDI, its parent holding company or any of their
affiliates that you may acquire during the process of receiving and negotiating
this offer, confidential.
 
Neil, I am very excited about you joining the Gardner Denver team. I am
confident you can make a positive contribution to our goal of growing the
Company into a more profitable organization.
 
Please acknowledge your acceptance of this offer and your agreement to the terms
and conditions of this letter, under which you will be employed with GDI, by
signing and dating this letter on the space provided below and emailing a PDF
back to me.
 
Sincerely,
 
/s/ Vincente Reynal
Vicente Reynal
Chief Executive Officer - Industrials Group Gardner Denver, Inc.

 
I have read and accept this offer of employment and agree to the terms and
conditions.


ACCEPTED AND AGREED:
 
/s/ Neil Snyder
 
December 16, 2015

 
 

--------------------------------------------------------------------------------